 Case 2:21-cv-00123-JDL Document 10 Filed 09/16/21 Page 1 of 3           PageID #: 62




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


PAUL WROBEL,                            )
                                        )
      Plaintiff,                        )
                                        )
                    v.                  ) 2:21-cv-00123-JDL
                                        )
UNITED STATES, et al.,                  )
                                        )
      Defendants.                       )

      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
             MAGISTRATE JUDGE AND COK WARNING

      Plaintiff Paul Wrobel, who is self-represented, filed his Complaint against the

United States and the United States Attorney General, asserting various claims

based on the alleged actions of federal officials (ECF No. 1). Wrobel filed a Motion for

Service on July 28, 2021 (ECF No. 6). United States Magistrate Judge John C.

Nivison filed his Recommended Decision on the Complaint on August 3, 2021 (ECF

No. 7), pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2021) and Fed. R. Civ. P. 72(b).

Additionally, Judge Nivison issued an Order denying Wrobel’s Motion for Service on

August 3, 2021 (ECF No. 8). Wrobel filed an Objection to the Recommended Decision

on August 23, 2021 (ECF No. 9).

      I have reviewed and considered the Recommended Decision, together with the

entire record and have made a de novo determination of all matters adjudicated by

the Magistrate Judge. I concur with the recommendations of the Magistrate Judge

for the reasons set forth in his recommended decision and determine that no further

proceedings are necessary.


                                           1
 Case 2:21-cv-00123-JDL Document 10 Filed 09/16/21 Page 2 of 3          PageID #: 63




      This is the fourth complaint that Wrobel has filed in this Court in the last

twelve months, all of which made the same meritless claims against a variety of state

and federal elected officials. See Compl., Wrobel v. Maine, No. 1:20-cv-00430-JDL (D.

Me. Nov. 16, 2020), ECF No. 1; Compl., Wrobel v. Maine, No. 1:20-cv-00425-JDL (D.

Me. Nov. 12, 2020), ECF No. 1; Compl., Wrobel v. Maine, No. 1:21-cv-00028-JDL (D.

Me. Jan. 21, 2021), ECF No. 1 (Cok warning issued August 31, 2021, ECF No. 16).

Wrobel’s claims do not have a legal basis, and his pleadings and filings in this case,

as well as the two he commenced in November 2020 and the case he commenced in

January 2021, are frivolous.

      Although Wrobel is representing himself, he may not submit “[g]roundless and

inappropriate filings” to the Court. D’Amario v. United States, 251 F.R.D. 63, 64 (D.

Me. 2008). “[F]rivolous filings waste judicial resources” and inhibit the resolution of

substantial matters. Adams v. Adams, No. 1:17-cv-00200-GZS, 2019 WL 2814627, at

*1 (D. Me. July 2, 2019).

      In light of Wrobel’s repeated frivolous filings, the Court once again hereby

issues a Cok warning: Any further frivolous filings by Wrobel, in this docket

or in a new case, may result in an immediate Order restricting his ability to

file documents with the Court. See Cok v. Fam. Ct. of R.I., 985 F.2d 32, 35-36 (1st

Cir. 1993). Those restrictions may include: requiring Wrobel to append an affidavit

to future pleadings stating that the pleadings do not raise the same issues that this

Court has previously dismissed, as well as a concise summary of the claim(s); limiting

his ability to file documents within a new action without Court approval; limiting the



                                          2
 Case 2:21-cv-00123-JDL Document 10 Filed 09/16/21 Page 3 of 3         PageID #: 64




number and length of Wrobel’s filings; and other restrictions to screen out frivolous

filings. See United States. v. Gomez-Rosario, 418 F.3d 90, 101 (1st Cir. 2005) (noting

that federal courts may “enjoin a party—even a pro se party—from filing frivolous

and vexatious motions); Procup v. Strickland, 792 F.2d 1069, 1072-73 (11th Cir. 1986)

(listing illustrative restrictions).

       It is therefore ORDERED that the Recommended Decision (ECF No. 7) of the

Magistrate Judge is ACCEPTED. Wrobel’s Complaint (ECF No. 1) is DISMISSED.



       SO ORDERED.

       Dated: September 16, 2021.




                                                      /s/ JON D. LEVY
                                                CHIEF U.S. DISTRICT JUDGE




                                          3
